14-1021
Ministers & Missionaries v. Leon Snow


                              UNITED STATES COURT OF APPEALS 

                                        FOR THE SECOND CIRCUIT                 

                                           _______________              

                                          August Term, 2014 

              (Argued: January 12, 2015               Decided: February 23, 2016) 

                                          Docket No. 14‐1021 

                                           _______________                     
 
               THE MINISTERS AND MISSIONARIES BENEFIT BOARD, 
                                            
                  Interpleader‐Plaintiff‐Cross‐Defendant‐Appellee, 
                                            
                                        —v.— 
                                            
                       LEON SNOW, LEANN YOWELL SNOW, 
                                            
               Interpleader‐Defendants‐Cross‐Claimants‐Appellants, 
                                            
                                        —v.— 
                                            
  THE ESTATE OF CLARK FLESHER, MICHELE ARNOLDY, Individually & as Personal 
                 Representative of the Estate of Clark Flesher, 
                                            
                         Interpleader‐Defendants‐Appellees. 
                                            
                                  _______________                    

B e f o r e:  

                  KATZMANN, Chief Judge, KEARSE and RAGGI, Circuit Judges.  
                                  _______________  

       Appeal from a final judgment entered on March 26, 2014, by the United 
States District Court for the Southern District of New York (Forrest, Judge) 
granting summary judgment for the Estate of Clark Flesher and Michele 
Arnoldy, and denying summary judgment for Leon and LeAnn Yowell Snow. 
We previously certified two questions to the New York Court of Appeals. Based 
on the Court of Appeals’ response, we now vacate and remand to the district 
court.  

                                  _______________                         
 
    JESSE T. WILKINS (Gregory R. Preston, on the brief), Preston & Wilkins, LLC, 
                  Levittown, NY, for Leon and LeAnn Yowell Snow. 
                                          
  BRIAN ROSNER (Natalie A. Napierala, on the brief), Carlton Fields Jorden Burt, 
      P.A., New York, NY, for the Estate of Clark Flesher and Michele Arnoldy. 
              
                                 _______________                        
                        
PER CURIAM: 

      This appeal challenges a judgment of the United States District Court for 

the Southern District of New York (Forrest, Judge), holding that the Estate of 

Clark Flesher is entitled to receive the proceeds of two benefits plans 

administered by the Ministers and Missionaries Benefit Board (“MMBB”), in 

which Flesher was a participant. See Ministers & Missionaries Benefit Bd. v. Estate of 

Clark Flesher, No. 11 Civ. 9495 (KBF), 2014 WL 1116846 (S.D.N.Y. Mar. 18, 2014). 

The two MMBB contracts at issue each designate New York law as the governing 

law. Relying on these governing‐law provisions, the district court applied New 
                                          2 
York Estates, Powers & Trusts Law (“EPTL”) section 3‐5.1(b)(2), which provides 

that the “revocation or alteration of a testamentary disposition of personal 

property, and the manner in which such property devolves when not disposed of 

by will, are determined by the law of the jurisdiction in which the decedent was 

domiciled at death.” The district court concluded that Flesher was domiciled in 

Colorado at the time of his death and, accordingly, resolved the parties’ dispute 

under the substantive law of Colorado. See Ministers & Missionaries Benefit Bd., 

2014 WL 1116846, at *6.  

      The facts are set forth in detail in our opinion filed in this case on March 5, 

2015. See Ministers & Missionaries Benefit Bd. v. Snow, 780 F.3d 150, 151–53 (2d Cir. 

2015). In that opinion, we certified the following questions to the New York 

Court of Appeals: 

      (1) Whether a governing‐law provision that states that the contract will be 
          governed by and construed in accordance with the laws of the State of 
          New York, in a contract not consummated pursuant to New York 
          General Obligations Law section 5‐1401, requires the application of 
          New York Estates, Powers & Trusts Law section 3‐5.1(b)(2), a New York 
          statute that may, in turn, require application of the law of another state? 
           
      (2) If so, whether a person’s entitlement to proceeds under a death benefit 
          or retirement plan, paid upon the death of the person making the 
          designation, constitutes “personal property . . . not disposed of by will” 
          within the meaning of New York Estates, Powers & Trusts Law section 
          3‐5.1(b)(2)? 

                                          3 
         
Id. at 155. In an opinion filed December 15, 2015, the Court of Appeals answered 

the first question in the negative and, accordingly, declined to reach the second 

question. See Ministers & Missionaries Benefit Bd. v. Snow, ‐‐‐ N.E.3d ‐‐‐, 26 N.Y.3d 

466, 2015 N.Y. Slip Op. 09186, at 4 (N.Y. Dec. 15, 2015), available at 2015 WL 

8677172. It held that “when parties include a choice‐of‐law provision in a 

contract, they intend that the law of the chosen state — and no other state — will 

be applied. In such a situation, the chosen state’s substantive law — but not its 

common‐law conflict‐of‐laws principles or statutory choice‐of‐law directives — 

is to be applied, unless the parties expressly indicate otherwise.” Id. at 15.  

      The ruling of the Court of Appeals resolves the principal issues before us. 

We hold that the district court erred by applying the statutory choice‐of‐law 

provision in EPTL section 3‐5.1(b)(2), which led it to erroneously apply the 

substantive law of Colorado rather than the substantive law of New York. 

Accordingly, we vacate the order of the district court and remand for further 

proceedings consistent with this opinion.  

      VACATED and REMANDED. 




                                           4